DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 5/11/2020w 10/6/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to an on-board device configured to be installed in a guided vehicle for reading a telegram of a balise installed at a point along a route followed by the guided vehicle, the on-board device comprising:
a receiver including an antenna capable of picking up the telegram transmitted by the balise and configured for outputting a reception signal; and 
a processing unit configured for receiving and processing the reception signal in order to read the telegram output by the balise.
The closest prior art of Soderi et al. (2013/0336367) and Soderi et al. (US 2015/0198712) disclose all the subject matter described above.
However, the prior art does not further disclose:
a test component configured for adding a test signal to the reception signal before the processing of the reception signal by the processing unit, the test signal configured to act as a noise for limiting a sensitivity of said receiver.
These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/13/2022